Title: I. To George Washington from Captain Jonathan Dayton, 7 June 1780
From: Dayton, Jonathan
To: Washington, George



Near Eliza: Town [N.J., 7 June 1780]past 1 oClock—Wednesday morn.
Sir

I am directed by Colo: Dayton to inform your excellency that the enemy landed this night at 12 oClock, from the best intelligence four or five thousand men & Twelve field pieces, & it is his conjecture they intend to penetrate into the country. I am your excelly’s most hum. servt

Jona: Dayton Capt. 3rd J. Regt

